Case 1:15-cv-00382-HSO-JCG Document 343-3 Filed 01/22/19 Page 1 of 2

EXHIBIT 3
Case 1:15-cv-00382-HSO-JCG Document 343-3 Filed 01/22/19 Page 2 of 2

Douglas Handshoe

From: foodvacation Canada <foodvacation@gmail.com>
Sent: Thursday, January 17, 2019 11:09 AM

To: ozerden_chambers@mssd.uscourts.gov

Ce: Douglas Handshoe

Subject: 15-CV-382

Dear Judge Ozerden:

As during my last communication with the Court, ! am working on a tourism project in Latin America in an area with very
limited services. This was a long pre-planned trip. We fost power and cell service yesterday and remain in that state
today. This was not expected and is beyond my control. | have endeavord to find affordable local counsel for this case to
attend the pre-trial conference and hearing, but as of today's date to no avail.

| have travelled to send this email. | have no access to working printing facilities or courrier services and will not be able
to file a formal motion for days.

| planned to fly from Latin America to New Orleans or Gulfport for the pre-trial conference.

Howeverr, given current circumstances, and having given serious consideration to my claims against Mr. Handshoe, his
state of having converted to a status of “asset protection” over the past few years (cf. JDE testimony in the record), and
the great cost of international travel to Mississippi on two occasions over two consecutive months, | am respectfully
requesting to continue the pre-trial conference and trial until the Court has considered the filed Motion for Summary
Judgment and Mr. Handshoe's opposition. | am available for a pre-trial conference in mid March should a continuance
be granted.

| have no doubt Mr. Handshoe will oppose such a continuance.

In the alternative, should the Court not be amenable to a continuance, | will file a motion to withdraw my action under
Federal Rule of Civil Procedure 41. However, | respectfully beg the Court's understanding that | cannot file such a motion
until after the pre-trial conference date. | will send such a motion to the Court before the month's end, and as soon
before that as practicable.

Sincerely,

Charles L. Leary
